MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 May 4, 2011 VIA EDGAR United States Securities & Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Variable Insurance Trust II (formerly, MFS® Sun Life Series Trust) (the “Trust”) (File Nos. 2-83616 and 811-3732) on behalf of: MFS® Blended Research Core Equity Portfolio MFS® International Growth Portfolio MFS® Blended Research Growth Portfolio MFS® International Value Portfolio MFS® Blended Research Value Portfolio MFS® Massachusetts Investors Growth Stock Portfolio MFS® Bond Portfolio MFS® Mid Cap Growth Portfolio MFS® Core Equity Portfolio MFS® Money Market Portfolio MFS® Emerging Markets Equity Portfolio MFS® New Discovery Portfolio MFS® Global Governments Portfolio MFS® Research International Portfolio MFS® Global Growth Portfolio MFS® Strategic Income Portfolio MFS® Global Research Portfolio MFS® Technology Portfolio MFS® Global Tactical Allocation Portfolio MFS® Total Return Portfolio MFS® Government Securities Portfolio MFS® Utilities Portfolio MFS® Growth Portfolio MFS® Value Portfolio MFS® High Yield Portfolio Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectuses and Statement of Additional Information for the above-referenced Trust do not differ from those contained in Post-Effective Amendment No 47 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on April 28, 2011. Please call the undersigned at (617) 954-4340 or Lisa Foley at (617) 954-6634 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President & Senior Counsel SAP/bjn
